Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated January 6, 2022, the following occurred.  Claims 1-5 and 22 have been amended. No new claims were added. Claims 1-10 and 12-24 are pending and have been examined.

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 states: repeating steps (a) through (e). It appears that this should recite (a) though (f) or (b) through (f). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4, 12, 17, 19, 20 and 22-24 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Al-Moosawi et al. (US 20130282400 A1), hereinafter, ‘400.
Regarding Claim 1,
‘400 teaches: 
A method of sending a data file with medical data pertaining to a patient. comprising one or more of medical images, medical test results, numerical data on vital signs, text-based medical data, and sequencing data, from an external device with a device identifier to a computer system and storing the data file associated with an identity of the patient, the method comprising:
--a) registering the external device to the computer system prior to acquiring the medical data from the external device, wherein a plurality of external devices are registered to the computer system (see: ‘400, [0038], Client computing devices may be enrolled 304 in the medical information system. For example, each patient may register one or more computing devices with the medical information system for uploading medical information.);
--b) selecting, at the computer system, the external device to be used to acquire the medical data from the plurality of registered external devices, wherein the selecting causes the computer system to send the selected external device a request to send the medical data to the computer system as the data file to (see: ‘400, [0040], The medical information system may process 306 an authentication request received from a client computing device. For example, the medical information system may parse the authentication request into individual elements, such as a device identifier and an encryption/decryption key. The medical information system may use the information included in the authentication request to determine whether the client computing device transmitting the authentication request is enrolled with the system. For instance, the medical information system may search the device database for a record having a device identifier that matches the device identifier included in the authentication request. If the medical information system determines that the client computing device transmitting the authentication request is enrolled 304 in the medical information system, the medical information system may authenticate 308 the client computing device. The medical information system may transmit a message or other signal to the requesting client computing device indicating whether or not the medical information system was able to authenticate the client computing device.). Examiner construes the authentication as selecting a device from the plurality of devices and the transmitted message indicating that the device was authenticated as a request to send medical data.   
--c) recording, by the computer system in response to the selecting, an instruction, prior to the data file being sent to the computer system, the instruction including information that the selected external device will send the medical data pertaining to the patient and a location of where the medical data will be sent (see: ‘400, [0047], If the web server 125 determines the device identifier does exist 410, the web server may connect 418 to the data server 135 in order to access the patient database 165. The web server 125 may access 420 patient profiles stored in the patient database 165 and verify that the patient profile (for example, patient data associated with a patient or patient profile) exists 422. If the patient profile does not exist 422, for instance, the information being received from the client computing devices 105 a-105 n is not related to an existing patient, the authentication fails 414, and the client computing devices 105 a-105 n may receive a response 416 indicating the failure. If the patient profile does exist 422, the web server may create 424 a new profile object for the patient. The new profile object may be populated 426 with various information received from the client computing devices 105 a-105 n such as device settings, application tokens and encryption/decryption keys, device identifiers, and patient data. A notification may be created 428, such as a JavaScript Object Notation (JSON) object, indicating the authentication was successful 430. In an embodiment, the notification may be included in a response 416 transmitted to the client computing devices 105 a-105 n indicating the successful authentication 430.). Examiner construes authenticating the request and creating a patient profile object as recording the instruction.
--d) receiving the data file with the medical data from the selected external device and identifying the data file as coming from the selected external device (see: ‘400, [0043], The medical information system may process 312 an upload request received from an authenticated client computing device. For example, the medical information system may decrypt the upload request and/or information contained therein using encryption/decryption information included in the upload request and/or the authentication request processed 306 by the medical information system. The medical information system may extract information from the upload request, such as the medical information, patient identifier information, medical information metadata, or combinations thereof. In an embodiment, the medical information system may format at least a portion of the information included in the upload request, such as medical information file data.).	
--e) associating the identity of the patient with the data file based on at least the identifying of the data file as coming from the selected device and the recorded instruction (see: ‘400, [0049], The web server 125 may receive the upload request and extract and decrypt 504 the header of the upload request to determine various values related to the client computing devices 105 a-105 n. Once the values are identified, the web server 125 may operably connect 506 to the device database 160. The web server 125 may search the database and locate 508 a profile for the client computing devices 105 a-105 n based upon the header values. The web server 125 may then determine if an associated device identifier, as extracted 504 from the header, exists 510 in the device database 160, and whether the client computing devices 105 a-105 n have been previously authenticated. [0050], If the web server 125 determines the device identifier does exist 510 and the client computing devices 105 a-105 n have been previously authenticated, the web server may extract 518 values from the request identifying information related to the patient as well as any files in the upload request, such as image data. The web server 125 may connect 520 to the data server 135 in order to access the patient database 165. The web server 125 may process 522 the patient data. The processing 522 may include, without limitation, writing a file to the patient database 165, creating the images in the database, and inserting the image data into the created images. The web server may determine if the processing 522 of the data was successful 524. If the processing 522 was not successful, the upload fails 514, and the mobile device 105 may receive a response 516 indicating the failure. If the processing 522 of the data was successful 524, the web server may create 526 a notification indicating the upload was successful and forward the notification to the client computing devices 105 a-105 n in a response 516.).
--f) storing, by the computer system, the data file associated with the identity of the patient, in a data storage device (see: ‘400, [0043], The medical information system 

Regarding Claim 4,
‘400 teaches: 
The method according to claim 1, further comprising:
--selecting a second one of the plurality of registered external devices (see: ‘400, [0038], Client computing devices may be enrolled 304 in the medical information system. For example, each patient may register one or more computing devices with the medical information system for uploading medical information.) The selecting step as discussed in step be could be done for any of the registered devices; and
--repeating (c) though (f) one or more times for the second selected external devices (see, claim 1) the steps can be performed for different registered devices.;
--wherein, the selecting the selected external device or the second selected external device is performed by one of a user or the computer system considering all of the registered external devise corresponding to the user  (see: ‘400, [0047], If the web server 125 determines the device identifier does exist 410, the web server may connect 418 to the data server 135 in order to access the patient database 165. The web server 125 may access 420 patient profiles stored in the patient database 165 and verify that the patient profile (for example, patient data associated with a patient or patient profile) exists 422. If the patient profile does not exist 422, for instance, the information being received from the client computing devices 105 a-105 n is not related to an existing patient, the authentication fails 414, and the client computing devices 105 a-105 n may receive a response 416 indicating the failure.)

Regarding Claim 12,
‘400 teaches:
The method according to claim 1, wherein the data file is an image file, and acquiring the data comprises a camera controlled by the external device to make an image of the patient (see: ‘400, [0015], The present technology is directed to methods, systems and computer-readable storage media for securely and accurately transmitting medical information from a client computing device to a medical information system. In an embodiment, the medical information may include information obtained by a user. In a non-limiting example, a user may generate an image of a portion of the body of medical significance (e.g., a portion having a wound or other injury) and may store, at least temporarily, the image on the client computing device. In some embodiments, the client computing device may be used to obtain the medical information, such as through a camera, microphone, or other device operatively coupled to the client computing device. The user may initiate a secure connection with the medical information system by transmitting an authentication request. If the client computing device is authenticated, the user may transmit an upload request configured to send the medical information to the medical information system. The medical information system may be configured to process the upload request, such as by uploading files and/or other data included in the upload request, responsive to authenticating the patient associated with the client computing device, authentication request, and/or upload request. Once the upload request has been processed, the medical information system may be configured to store the files and/or other data in a patient database in a record, profile, or other data structure associated with the patient.).

Regarding Claim 17,
‘400 teaches:
The method according to claim 1, wherein the computer system comprises a server connected to a plurality of peripheral computers (see: ‘400, at Fig. 1 and [0023], The authentication and uploading systems, methods and computer-readable storage media technology provide, among other things, a secure way for a user to upload images from a client computing device to the data server of the medical information system.).

Regarding Claim 19, 
‘400 teaches:
The method according to claim 1, wherein sending the data file comprises sending the data file without information that directly or indirectly identifies the patient, other than information that identifies the data file as coming from the external device (see: ‘400, [0041] In an embodiment, the authentication request and/or the upload request may include information such as a device identifier and/or a patient identifier that may be used to locate a patient in the patient database and/or a device in the device database.).  The Examiner asserts that ‘400 contemplates only sending device ID and not a patient ID. Furthermore, a device ID is the only needed information to associate the upload with a patient

Regarding Claim 20,
‘400:
The method according to claim 1, wherein the external device that sends the data file to the computer system has no information directly or indirectly associating the data file with the identity of the patient, when the data file is sent (see: ‘400, [0033], The medical information 230 may be associated with medical information metadata 225 configured to provide information about the medical information 230 to the system application 255, other applications operating on the client computing device 205, the medical information system 250, or combinations thereof. Non-limiting examples of medical information metadata 225 include patient identification information, information type (for example, information associated with the form of the information, such as file types and data source), and provider information (for example, doctors and/or healthcare providers associated with the patient and/or medical information 230). The Examiner asserts that ‘400 contemplates only storing medical information and not medical information metadata. Furthermore, a device ID is the only needed information to associate the medical information with a patient.

Regarding Claim 22, 
Claim(s) 22 is/are analogous to Claim(s) 1, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
‘400 at [0028] and [0054] further teaches that its functionality is implemented via various modules. These modules are interpreted to correspond to the modules of the claimed invention.

Regarding Claim 23, 
‘400 teaches:
A computer system comprising:
a medical data acquisition system according to claim 22 (see: ‘400, Fig. 1 and [0024]-[0027]);
a data storage device (see: ‘400, Fig. 1 and [0024]-[0027]); and
a computer or a plurality of connected computers, the same as or different from the computer or plurality of connected computers running the data acquisition software, that runs a software module that provides authorized users with access to medical data files associated with the identities of patients in the data storage device (see: A’400, Fig 1 and [0024]-[0027], Additionally, a back-end system 130 may be operably connected to the network 120 via a secure connection such as a station-to-station virtual private network. The back-end system 130 may include one or more data servers 135 operably connected to the one or more web servers 125. The back-end system 130 may be configured, among other things, to interact with the client computing devices 105 a-105 n via the web server 125 to allow for patient identification and medical information capture and/or uploading via the client computing devices. The back-end system 130 may be further configured to interact with various workstations to allow for a user of the workstations to access patient-related information stored on the data server 135. In an embodiment, the patient related information may be maintained as part of a health information system, such as a picture archiving and communications system (PACS). In an embodiment, a patient may access their profile and medical information stored on the medical information system through their client computing device 105 a-105 n.). 

Regarding Claim 24,
‘400 teaches:
A system comprising: a computer system according to claim 23; and the external device, adapted to acquire medical data pertaining to the patient, and to send a medical data file with the medical data to the computer system, identifying the medical data file as coming from the external device (see: ‘400, figs. 2 and 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘400, in view of Gaskill et al. (US 8,395,498 B2), hereinafter Gaskill.
Regarding Claim 2,
‘400 may not explicitly teach:
The method according to claim 1, wherein:
--sending, by the computer system to the selected external device information on how to send data files from the selected external device to the computer system, before sending the data file.
--wherein the selected external device uses the information on how to send data files when sending the data file.
-- repeating (a) through (e) for a second data file to be associated with an identity of a different patient.
Gaskill teaches:
The method according to claim 1, wherein:
--sending, by the computer system to the selected external device information on how to send data files from the selected external device to the computer system, before sending the data file (see: Gaskill, column 39, lines 59-column 40, lines 1-9, where in one exemplary process, illustrated by the flow diagram of FIG. 4C, the medical facility has 421 on hand a supply of unpaired PPC's. Immediately following implantation or during a follow-up visit, the patient having a PIMD is provided with 422 an unpaired PPC. The ID of the PPC, the ID of the patient’s PIMD, the ID of the patient, and/or other pairing information unique to the patient, the PIMD, and/or PPC is ascertained 423, such as by accessing the APM server where such information is stored. When the pairing initialization mode of the PPC is activated and the PPC is in communication proximity with the PIMD, the PPC initiates 425 the pairing process. The pairing initialization process may involve providing the PIMD with the ID of the PPC, exchanging encryption keys, and/or providing or exchanging other information to form the PIMD PPC pair).  The Examiner interprets the pairing information as information on “how to send data files.” Note: there is no description of what this entails.
--wherein the selected external device uses the information on how to send data files when sending the data file (see: Gaskill, column 11, lines 3-7, where when information is to be transmitted between the medical devices 13 and an APM server 16A, the PPC 14 paired with a respective medical device(s) 13 serves to wirelessly communicate the information over one or more networks, and Gaskill, column 11, lines 39-41, where data communicated between the PPC 14 and the mobile network(s) 20 is ultimately communicated with the APM server 16A).  The Examiner interprets that the transmission of data is necessarily based on the pairing of the devices.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the wireless patient communicator employing security information management as taught by Gaskill, with the motivation of effecting communications between a portable patient communicator and a patient implantable medical device, and for facilitating communications between the PPC and a remote server via a wireless network (Gaskill, column 3, lines 9-12). 
‘400/Gaskill may not explicitly teach:
-- repeating (a) through (e) for a second data file to be associated with an identity of a different patient.
	However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of ‘400/Gaskill based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). ‘400 teaches that its functionality may be applied to a plurality of mobile devices which are interpreted to be associated with different patients [see, e.g., Para. 0004, 0021]. The application of the recited method to additional patients produces no new and unexpected result which would result in patentable significance over the teaching of ‘400/Gaskill; the application of the functionality of ‘400/Gaskill to additional patients does not change how the claim effects the storage of patient-associated data files. 
Ex parte RANDAL C. SCHULHAUSER, Appeal 2013-007847 (Precedential), 04/28/2016). The above-rejection has been provided for completeness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
‘400/Gaskill, in view of Lane (US 7,434,724 B2), hereinafter Lane.
Regarding Claim 3. 
‘400/Gaskill may not explicitly teach:
The method according to claim 2, wherein the computer system sending information to the selected external device comprises the computer system displaying a machine readable visual code to the selected external device.
Lane teaches:
The method according to claim 2, wherein the computer system sending information to the selected external device comprises the computer system displaying a machine readable visual code to the selected external device (see: Lane, Fig. 2, element 106, and the external device scanning the machine readable visual code see: Lane, column 6, lines 23426, where during step 508, the medical device queries the sensor for updated data. Upon receiving a query, the medical sensor provides the current dynamic medical data. Thus, a new dynamic medical data point is provided (i.e. step 502 is repeated) and the cycle begins anew).
Lane, column 3, lines 6-7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘400 in view of Lane (US 7,434,724 B2), hereinafter Lane.
Regarding Claim 5,
‘400 teaches:
--for each registered external devices, the computer system (see ‘400, [0038], each patient may register one or more computing devices with the medical information system for uploading medical information)
--displaying a machine readable visual code to the external device; and 
--receiving a device identifier from the external device in response to the external device scanning the machine readable visual code.
--for each of the external devices on the list, the computer system (see: Gaines, column 8, lines 2-6 where the external devices are connected to a computer system, where for example, in the screen display 320 of FIG. 3(b), available device types include ventilators 321, urology devices 322, energy delivery devices 323, pulse oximeters 324, predictive thermometers 325, tympanic thermometers 326 and food pumps 327). 
Al-Moosawi/Gaines may not explicitly teach:
--displaying a machine readable visual code to the external device; and 
--receiving a device identifier from the external device in response to the external device scanning the machine readable visual code.
Lane teaches:
--displaying a machine readable visual code to the external device; and 
--receiving a device identifier from the external device in response to the external device scanning the machine readable visual code.
 (see: Lane, Fig. 6, and column 6, lines 31-55, where FIG. 6 is a depiction of process 600 wherein the displayed barcode is read. In process 600, medical practitioner approaches a patient that is connected to a medical device and sensor as previously discussed. The medical device includes a display is comprised of the dynamic barcode that represents the dynamic data obtained by the sensor. In one embodiment, the data is presented only in barcode format, such that the general public cannot read the medical data without a Suitable barcode Scanner. In step 602 of process 600 (see FIG. 6), the displayed barcode is read with a barcode scanner by passing the Scanner over the barcode. In step 602 of process 600 (see FIG. 6), the displayed barcode is read with a barcode scanner by passing the scanner over the barcode. In some embodiments, the scanner is especially configured to read the displayed barcode. For example, for those embodiments where an encryption algorithm was applied to generate the dynamic barcode, the scanner is equipped with a de-encryption algorithm that permits the scanner to read the underlying dynamic medical data. In some embodiments, the barcode contains a prefix code that includes a password or similar prefix code. The barcode scanner detects the presence of such a prefix code and prompts the user to input the corresponding password or key. The underlying data is not displayed unless the correct password is entered. The barcode so read contains, in some embodiments, static identifying information about the patient. For example, the barcode may contain the patient's name or other identifying number.).
	The Examiner interprets the scanning of Lane to occur for each external registered device of ‘400 (i.e. for authentication) and the identifying number as the device ID.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the inventions of ‘400 with the limitations above as taught by Lane, with the motivation of developing a rapid and efficient method for recording and displaying dynamic medical data about a patient, while also protecting sensitive or confidential patient information (Lane, column 1, lines 16-18).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘400 in view of Raduchel (US 9,619,616 B2), hereinafter Raduchel.
Regarding Claim 6,
‘400 may not explicitly teach:
The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering on the computer system an indication of the identity of the patient, as part of a procedure for the user to get access to medical records of the patient, or for the computer system to record that the user was dealing with the patient at that time, or for both.
Raduchel teaches:   
The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering on the computer system an indication of the identity of the patient, as part of a procedure for the user to get access to medical records of the patient, or for the computer system to record that the user was dealing with the patient at that time, or for both (see: Raduchel, Fig.6, where a patient’s identity is entered at 611 and the medical record is developed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Regarding Claim 7,
‘400 may not explicitly teach:  
--The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering an indication of the identity of the patient only once, for sending that data file 
Raduchel teaches:
--The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering an indication of the identity of the patient only once, for sending that data file (see: Raduchel, Fig.6, where a patient’s identity is entered at 611 and the medical record is sent to the terminal 600 from an external device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Regarding Claim 8,
‘400/Raduchel teach:
The method according to claim 7, wherein the user enters the indication of the identity of the patient on the computer system, and not on the external device that sends the data file to the computer system (see: Raduchel, Fig.6, where a patient’s identity is entered at 611 of the display/terminal 600 and the medical record is developed being sent from an external device).

Regarding Claim 9.     
‘400 may not explicitly teach:
The method according to claim 1, wherein the computer system recording the instruction comprises a user identifying the external device to the computer system.
Raduchel teaches:
The method according to claim 1, wherein the computer system recording the instruction comprises a user identifying the external device to the computer system see: Raduchel, Fig. 6, element 621 where the external device is a Blackberry and Al-Moosawi (para. 0022), where the backend 130 may be configured to interact with the mobile devices 105a, 105b and 105c to allow for patient identification and image capture/uploading via the mobile devices. The back end 130 may be further configured to interact with the workstations 125a, 125b and 125c to allow for a user of the workstations to access patient related information stored on the database server 135).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘400 in view of Hunter (US 2020/0069247 A1), hereinafter Hunter.
Regarding Claim 10,
‘400 does not explicitly disclose but Al-Moosawi teaches:
The method according to claim 1, wherein sending the data file from the external device to the computer system is done automatically by the external device after the medical data is acquired (see: Al-Moosawi, [0036], where a feature may be incorporated where after a set amount of time after an image is acquired 216 (e.g., 2 minutes), the image may be automatically uploaded 226 to the secured server. The Examiner notes that an image cannot be sent prior to acquiring the image.) to reduce the complexity of capturing, storing, transmitting and evaluating medical image (see: Al-Moosawi, [0004])
.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘400 in view of Hunter (US 2020/0069247 A1), hereinafter Hunter.
Regarding Claim 13,
‘400 may not explicitly teach:
The method according to claim 1, wherein the medical data file comprises data of the patient taken with a medical instrument and communicated to the external device.
Hunter teaches:
The method according to claim 1, wherein the medical data file comprises data of the patient taken with a medical instrument and communicated to the external device (see: Hunter, [0017], where sensing data at the sensor; and outputting the sensed data from the sensor to a receiving unit located outside of the body).  The Examiner broadly interprets the patient device loaded with the software as a medical instrument.  Also, the spinal implant is being interpreted to correspond to the patient device of ‘400.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the devices, systems and methods for using and monitoring spinal implants, as taught by Hunter, with the Hunter, [0047]).

Regarding Claim 14,
‘400/Hunter teach:     
The method according to claim 13, wherein the medical data comprises one or more of pulse data, blood pressure data, body temperature data, EKG data, EEG data, electrical impedance data, magnetic field data, blood analysis data, spectroscopic data of body tissue, auditory data of the heart, auditory data of the lungs, NMR data, and DNA sequence data (see: Hunter, [0016], where the implant can serve as a temperature sensor).

Regarding Claim 15,
‘400i/Hunter teach:
The method according to claim 13, wherein the medical data comprises data of a medical imaging modality (see: ‘400, [0018], An “image” or “medical image” generally refers to an image of medical significance, including, without limitation, a wound, a scar, a burn, a mole, a growth, an anomaly, or other similar malady of a bodily area of medical concern of a patient. Images may additionally include diagnostic images obtained using diagnostic imaging equipment. Non-limiting examples of diagnostic imaging equipment include ultrasound systems, computed tomography (CT) systems, magnetic resonance imaging (MRI) systems, x-ray systems, positron emission tomography (PET) system, or the like).

Claims 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘400 in view of Moon (US 2019/0254600 A1), hereinafter Moon.
Regarding Claim 16,
‘400 many not explicitly teach:
The method according to claim 1, wherein the computer system uses security procedures to prevent unauthorized transfer or copying of confidential patient medical information to outside the computer system, and the external device is outside the computer system.
Moon teaches:
The method according to claim 1, wherein the computer system uses security procedures to prevent unauthorized transfer or copying of confidential patient medical information to outside the computer system, and the external device is outside the computer system (see: Moon, [0075], where the clinician interface 54 is password - protected to prevent the patient or any other non - clinician from viewing important and potentially confusing medical information, and the transceiver 72 is outside the clinician interface, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the body-worn vital sign monitor, as taught by Moon, with the motivation of developing a body-worn vital sign Moon, Abstract).

Regarding Claim 18, 
‘400 may not explicitly teach:
The method according to claim 1, wherein the computer system uses security features to prevent the unauthorized transfer outside the computer system of medical data identified as pertaining to a patient, and the external device is outside the computer system.
Moon teaches:
The method according to claim 1, wherein the computer system uses security features to prevent the unauthorized transfer outside the computer system of medical data identified as pertaining to a patient, and the external device is outside the computer system (see: Moon, [0075], where the clinician interface 54 is password - protected to prevent the patient or any other non - clinician from viewing important and potentially confusing medical information, and the transceiver 72 is outside the clinician interface, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the body-worn vital sign monitor, as taught by Moon, with the motivation of developing a body-worn vital sign monitor that measures a patient's vital signs while simultaneously characterizing their activity state (Moon, Abstract).

Regarding Claim 21,
‘400 may not explicitly teach:
--The method according to claim 1, wherein the external device that sends the data file has no information about the identity of the patient, when the data file is sent
Moon teaches:
--The method according to claim 1, wherein the external device that sends the data file has no information about the identity of the patient, when the data file is sent (see: Moon, Fig. 11, element 94, where external device sends a data file through the transceiver 72.  Element 94 does not associate the data with the patient until the data is processed by the transceiver 72).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of ‘400 with the body-worn vital sign monitor, as taught by Moon, with the motivation of developing a body-worn vital sign monitor that measures a patient's vital signs while simultaneously characterizing their activity state (Moon, Abstract).

Response to Remarks
Applicant's arguments filed January 6, 2022 regarding claim 2 being objected to have been fully considered and are not persuasive. However, a new objection is raised.

Applicant's arguments filed January 6, 2022 regarding claims 1, 10, 12, 17, 19, 20 and 22-24 being rejected under 35 U.S.C. §102 have been fully considered but they are moot in view of the new grounds of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.